Citation Nr: 1232600	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-42 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the Veteran's claims for a rating in excess of 30 percent for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis and an increased (compensable) rating for bilateral hearing loss. In April 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2009.

As explained in more detail below, the Board has also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU due to service-connected residuals of right hand injury, as reflected on the title page.

The Board's decision addressing the claims for higher ratings for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis and bilateral hearing loss are set forth below.  The claim for a TDIU due to service-connected residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis to include an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  As the Veteran is right handed, his residuals of right hand disability affects his major upper extremity.

3.  Pertinent to the January 2008 claim for increase, the Veteran's residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis has been manifested by complaints of pain with associated functional loss, to include pain on movement, as well as decreased grip strength and sensation. 

4.  Pertinent to the January 2008 claim for increase, March 2008 and September 2011 audiometric testing revealed no worse than level I hearing in both ears.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a (Diagnostic Codes 5003, 5010), 4.124a (Diagnostic Code 8515) (2011).

2.  The criteria for an increased (compensable) rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, a February 2008 pre-rating letter provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The April 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the February 2008 letter. 

Post rating, a July 2009 letter set forth the criteria for higher ratings for residuals of an injury to the right hand with carpal tunnel syndrome and traumatic arthritis and for bilateral hearing loss.  After issuance of this notice, and opportunity for the Veteran to respond, the September 2009 SOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, and the reports of March 2008 and September 2011 examinations.  Also of record and considered in connection with the appeal are written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim, prior to appellate consideration, is required.   

The Board notes that the September 2011 VA audiology examiner indicated that the claims file was not available for review.  However, the Board finds that the Veteran's hearing loss claim has not been prejudiced.  In this regard, when the issue is the evaluation of a disability that has already been service-connected, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Cf. Mariano v. Principi, 17 Vet. App. 305, 311-312   (2003) (holding that, on orthopedic examination that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file; as such, the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner).  Likewise, in this case, the evaluation of the Veteran's hearing loss disability is essentially based on the objective findings derived from a puretone threshold test and a speech discrimination test.  Thus, there is no indication that the degree of hearing loss shown in previous examinations and treatment records would affect the examiner's findings based on the audiological testing performed at the March 2008 VA audiology examination.  Accordingly, the Board finds that despite the fact that the examiner did not review the claims file, the September 2011 VA audiological examination report is adequate for the purpose of making a decision on this claim. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A.  Residuals of a Right Hand Injury

Historically, in an October 1970 rating decision, the RO granted service connection for residuals of a right hand injury.  A noncompenable rating was assigned for the right hand disability, effective April 9, 1970.  In a May 1999 rating decision, the disability was characterized by the RO as residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis and a 10 percent rating was assigned, effective October 22, 1998.  In a February 2002 rating decision, a 30 percent rating was assigned, effective April 18, 2001.  In an October 2002 rating decision, a 100 percent total temporary rating was assigned effective August 9, 2002, for surgical decompression of medial nerve of right carpal tunnel necessitating convalescence.  A 30 percent rating as assigned from November 1, 2002.  The current claim for increased rating was filed in January 2008. 

The Veteran's residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis is rated under Diagnostic Code (DC) 5299-8515, indicating that he has an unlisted disability rated on the basis of paralysis of the median nerve.  See 38 C.F.R. § §§ 4.20. 4.27.

Under Diagnostic Code 8515, for rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  For the major extremity, moderate incomplete paralysis warrants a 30 percent rating, severe incomplete paralysis warrants a 50 percent rating, and complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with atrophic disturbances warrants a maximum 70 percent rating.  38 C.F.R. § 4.124a. 

Given the characterization of the Veteran's disability to also include arthritis, the Board also has considered the applicable criteria for evaluating arthritis. 

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis. Degenerative arthritis  established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Pertinent to the current claim, the report of a March 2008 VA examination indicates that the Veteran is right hand dominant.  At that time, the Veteran reported pain in the right hand since the in-service injury which he described as being located in the dorsum of the hand and also deep in the hand through to the palm surface.  He stated that he had some decreased sensation in the ring finger and little finger.  He indicated that he had weak grip strength which was getting worse since the original injury.  He occasionally used a volar splint when the hand felt tired.  He noted that the hand also had temporary intermittent burning sensations in the palm.  He used Indocin for pain relief.  His main problem was the loss of grip strength.  He was independent in activities of daily living but frequently dropped items around the house.  He did not have incapacitating flare-ups of hand pain.  He did have some increased limitations with repetitive use.  He reported that as much as possible, he substituted using his left hand for anything requiring a good grip.  

On physical examination, the right hand was normal to gross inspection except for a mallet finger deformity of the right little finger distal interphalangeal (DIP) joint.  The grip strength was weak at 3/5.  The Veteran could make a complete fist and could extend all fingers and all joints except for the little finger DIP which rested a position of 60 degrees of flexion.  The rest of the hand had full active and passive flexion and extension.   The small finger proximal interphalangeal (PIP) joint flexed normally to 90 degrees, but would not extend, as described.  Interosseous muscle strength was 3/5, pinched strength was 3/5, thumb extension was 4/5 and thumb flexion was 5/5.  Repetitive motion of the hand was done with repetitive grip and then fully releasing through several cycles.  The Veteran complained of a dull pain in the web space between the ring finger and little finger with repetitive motion.  There was no loss of strength, weakness, fatigability or incoordination.  On sensory examination, Tinel's test at the wrist and elbow were slightly positive.  The sensory to sharp and dull was intact except for patchy loss of sharp sensation on the little finger only.  The impressions were:  profound weakness with pain of the dominant right hand following injury involving rupture of the extensor tendon of the little finger DIP joint, median nerve and ulnar nerve weakness; residual weakness, right hand after carpal tunnel syndrome and surgical release; cubital tunnel syndrome, unrelated to initial hand trauma; and degenerative joint disease of DIP joint, right hand, related to in-service trauma.

The report of a September 2011 VA examination indicates that the Veteran described flare-ups of aching pain over his right hand on a daily basis.  He described the pain level as almost 8/10 during the flare-ups.  The examiner noted limitation of motion of the right thumb, index finger, long finger, ring finger and little finger.  There was a gap measured as less than one inch (2.5 cm) between the thumb pad and the fingers.  Pain began at the gap of less than one inch.  

The examiner indicated in the affirmative that there was a gap between the fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The gap was described as less than one inch and involved the right finger, long finger, ring finger and little finger.  There was no evidence of painful motion.  There was no limitation of extension or evidence of painful motion of the index finger or long finger.  There was no objective evidence of painful motion of these digits.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation of motion for any of the fingers post-test.  There was no gap between the thumb pad and the fingers post-test.  There was no gap between the fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger or long finger post-test.  There was no additional limitation of range of motion of any of the fingers or thumb following repetitive-use testing.  There was pain on movement of all the fingers of the right hand.  There was tenderness to pain or palpation of the right hand, to include the thumb and fingers.  Hand grip strength was 3/5.  There was no ankylosis of the thumb or fingers.  The Veteran did not use any assistive devices.  X-rays of the right hand revealed degenerative joint disease of the fifth DIP joint with mild dorsal osteophytes.  There were no fractures or dislocations.  The other joint spaces were maintained and soft tissue was unremarkable.

On peripheral nerves examination, the Veteran reported in the affirmative that he experienced moderate right upper extremity pain with paresthesias and/or dysesthesias and numbness.  Grip strength on the right was 3/5.  Pinch strength (thumb to index finger) was 3/5.  There was no muscle atrophy.  Biceps reflex was 2+.  Triceps reflex were 2+.  Brachioradialsis reflex was 2+.  Sensation testing for light touch was decreased on the right hand/fingers.  Trophic changes were not identified.  Phalen's test was positive.  Tinel's sign was positive.  The examiner determined that there was moderate, incomplete paralysis of the median nerve.  There was also mild, incomplete paralysis of the ulnar nerve.  EMG studies of the right upper extremity were normal.  There was no electrodiagnostic evidence of any mononeuropathy in the right hand.  There were borderline sensory latencies in both hands which were determined to be of unclear significance.  The examiner concluded that there was numbness noted in all digits of the hand and diffusely across the palmar and dorsal surface of the right hand compared to normal sensation in the left hand.  Strength examination was decreased (questionable pain and effort) throughout the right upper extremity including hand instrinsics.  There was normal muscle bulk and no atrophy.  The assessment was history of carpal tunnel syndrome and ulnar neuropathy, status post remote surgical release.             

Considering the pertinent evidence in light of applicable rating criteria and other legal authority noted above, the Board finds that, pertinent to the January 2008 claim for increase, the Veteran's residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis has been manifested by complaints of pain and associated functional loss., consistent with no more than the overall moderate incomplete paralysis of the median nerve, for which the 30 percent rating under Diagnostic Code 8515 has  been assigned.  

Clearly, the  findings on March 2008 and September 2011VA examinations demonstrate that the Veteran has some loss of function of the right hand, primarily associated with his complaints of pain, but no more than that which is contemplated by the currently assigned 30 percent rating.  That is, while the examination reports indicate that the Veteran has had difficulty with specific tasks, he has continued to have function in the hand.  There is also some decrease in hand grip strength rated at 3/5.  However, there is no right upper extremity atrophy, loss of use of the right hand, or decreased grip strength weakness which could be characterized as more than moderate.  The Veteran has been able to make a fist, and there has been no electrodiagnostic evidence of any mononeuropathy in the right hand.  While light sensation has been decreased, there is no objective medical evidence that his right hand results in impairment which more closely equates to severe incomplete paralysis of the median nerve.  The Board further notes that, while an examiner's assessment of the severity of a disability is not dispositive, the September 2011 examiner assessed moderate, incomplete paralysis of the median nerve, which is consistent with the above-noted findings.  

The Board further finds that no higher rating is assignable under any other potentially applicable provision of VA's rating schedule, 

As noted, arthritis is rated on the basis of limited motion.  Here, even considering the Veteran's complaints of pain on movement, rating the disability on the basis of limited motion of the thumb, or even disability comparable to ankylosis of the thumb would not result in a higher rating, as no more than a 20 percent rating can be assigned on either basis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2011).  A rating based on limited motion of the index or long finger would not result in an evaluation greater than 10 percent and rating based on limited motion of the ring or little finger would not result in a compensable rating.  See Diagnostic Codes 5229, 5230.  Furthermore, as ankylosis of the fingers has not been demonstrated, a rating under Diagnostic Codes 5216-5223 and Diagnostic Codes 5225-5227 is not warranted.  Moreover, loss of use of the hand simply has not been shown.

Furthermore, because, as discussed above, the  Veteran's complaints of pain and  associated functional loss form the primary basis for rating both the neurological and orthopedic elements of his hand disability, assigning separate ratings for carpal tunnel syndrome and for traumatic arthritis would violate the prohibition  against pyramiding-in other words, compensating veteran twice by evaluating the same manifestations under different diagnostic codes.  See 38 C.F.R. § 4.14. 

As indicated above, in adjudicating the claim for higher rating, the Board has, in addition to the medical findings and assessments, considered the Veteran's reported symptoms, to include pain, which he is certainly competent to assert.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Also as indicated, however, the criteria for higher ratings for the disability under consideration requires specific medical findings, which the Veteran does not have the appropriate training or expertise to render.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Thus, although considered, the Veteran own assertions are not considered more persuasive than the range of motion testing results and other pertinent clinical findings of record  . 

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the right hand disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the September 2009 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right hand disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


B.  Bilateral Hearing Loss

Historically, the Veteran was granted service connection for bilateral hearing loss in an October 1970 rating decision.  A 0 percent ( noncompensable) rating was assigned effective April 9, 1970.  The noncompensable rating has since been continued.  The Veteran filed the instant claim for an increased rating in January 2008.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a compensable rating for the Veteran's bilateral hearing loss are not met at any point pertinent to the January 2008 claim for increase. 

On March 2008 VA audiolometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
35
35
50
LEFT
30
25
35
35
65

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  A diagnosis of bilateral sensorineural hearing loss was assigned.

VA outpatient treatment records reflect that in March 2008, the Veteran was treated for a large cerumen impaction in both ears.  In April 2004, the Veteran was issued hearing aids. 

On September 2011 VA audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
40
40
50
LEFT
35
35
45
45
70

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  A diagnosis of bilateral sensorineural hearing loss was assigned.

Applying the criteria for evaluating hearing loss to the findings of the March 2008 audiometric evaluation results in designation of Level I hearing in each ear based on application of the reported findings to Tables VI and VII.  These findings warrant a 0 percent, noncompensable percent rating under 38 C.F.R. § 4.85, DC 6100.

Applying the criteria for evaluating hearing loss to the findings of the September 2011 audiometric evaluation results in designation of Level I hearing in each ear based on application of the reported findings to Tables VI and VII.  These findings warrant a 0 percent, noncompensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board points out that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. 
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As a final point, the Board recognizes that, in the audiological evaluation reports of record, the audiologists did not discuss the functional effects of the Veteran's bilateral hearing loss.  While such factors would be relevant to consideration of the Veteran's entitlement to a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321 (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative has asserted the Veteran's entitlement to an extra-schedular rating for bilateral loss and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999).   Hence, the absence of findings as to functional effects does not render the audiological evaluation reports inadequate for rating purposes.

C.  Both Claims

For all the foregoing reasons, the Board finds that there is no basis for staged rating  of either the Veteran's residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis or his bilateral hearing loss pursuant to Hart (cited above), as appropriate, and that each claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for each disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 30 percent for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis is denied. 

An increased (compensable) rating for bilateral hearing loss is denied. 



REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted. 

While the Board has determined that the Veteran's right hand disability does not warrant a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321, the current record raises a claim for a TDIU due to that disability..  Significantly, in a March 2008 VA examination report, the Veteran indicated that he retired in 2003 as a mail carrier primarily because of weakness in his right hand which caused him to drop mail.  In a September 2011examination report, the examiner indicated that the Veteran's right hand condition did impact his ability to work.  The Veteran described significant limitation in performing regular daily activities such as grasping, pulling or pushing properly.  Thus, the Board finds that, through these statements, the Veteran has raised a claim of entitlement to a TDIU. 

Given the Veteran's allegations that he is unemployable due to his right hand disability, the Board finds that the claim for a TDIU is essentially a component of the claim for a higher rating for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU). 

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU due to residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis.  Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU due to residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

While the matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A.§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should inform the Veteran of the information and evidence necessary to substantiate his claim for a TDIU, and should specify what evidence VA will provide and what evidence the Veteran is to provide. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims  Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination, if appropriate) prior to adjudicating the claim for a TDIU due to residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis.  

The Board points out that, although the Veteran's 30 percent rating for residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis does not meet the minimum percentage requirements for award of a schedular TDIU, pursuant to 38 C.F.R. § 4.16(a), in adjudicating the claim for a TDIU due to residuals of a right hand injury with carpal tunnel syndrome with carpal tunnel syndrome and traumatic arthritis, the RO should consider whether the procedures for assigning a TDIU due to the right hand disability, on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), are invoked. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

The RO's letter should explain how to establish entitlement to a TDIU due to residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO should also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination, if appropriate), the RO should adjudicate the claim for a TDIU due to residuals of a right hand injury with carpal tunnel syndrome and traumatic arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority. 

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


_____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


